DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on March 8, 2021 is acknowledged.  The traversal is on the ground(s) that Examiner has not demonstrated a “serious” search burden.  This is not found persuasive because the basis of the lack of unity requirement is that the application contains claims directed to more than one species of the generic inventions and these species are deemed to lack unity of invention because that are not so linked so as to form a single inventive concept under PCT Rule 13.1.  Applicant’s amendments to claims 12 and 16 to depend from claim 1 do not create unity of invention as the shared technical feature of Groups I, II, and II as well as Species A and B, is still not a special technical feature as it does not make a contribution over the prior art in view of Tate (US 6760923) as seen in the Requirement for Unity of Invention dated January 8, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4-6, 8-9, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Claims 12-20 were withdrawn by Applicant as they are not drawn to the elected Group I.  However, Applicant failed to consider which remaining claims were drawn to Species A.  Upon review, Examiner has found claims 2, 4-6, and 8-9 are drawn to Species B as can be seen in paragraphs 0036 (elongate ridge 
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1, 3, 7, and 10-11.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stress-reducing ridges corresponding to a distal interphalangeal joint (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “and a stress-reducing ridge on at least one of: the backhand surface of the thumb and the palmside surface of the thumb, the backhand surface of the index finger and the palmside surface of the index finger, the backhand surface of the middle finger and the palmside surface of the middle finger, the backhand surface of the ring finger and the palmside surface of the ring finger, the backhand surface of the little finger and the palmside surface of the little finger, or the palm region and the backhand region.”  First, it is unclear if applicant is claiming there is a singular stress reducing ridge that is simultaneously on the backhand and palmside of one of the fingers or regions, or if there is a stress reducing ridge on the backhand of one of the fingers or regions AND another stress reducing ridge on the palmside of the fingers or regions.  Further, it is unclear if Applicant is claiming there is a stress-reducing ridge on each of the fingers and region located on the backhand surface OR the palmside surface.  Based on the specification, Examiner has interpreted the 
Claim 3 is indefinite as it recites, “wherein a position of the stress-reducing ridge correspond to….”  It is unclear which stress-reducing ridge is being referred to as it could be the one on the backhand or the one on the palmside.  
Claim 7 is indefinite as it recites, “wherein the stress-reducing ridge is 1-20mm in height.”  It is unclear which stress-reducing ridge is being referred to as it could be the one on the backhand or the one on the palmside.  
Claim 10 is indefinite as it recites, “wherein a stress-reducing ridge is on all of the backhand surface of the thumb and the palmside surface of the thumb, the backhand surface of the index finger and the palmside surface of the index finger, the backhand surface of the middle finger and the palmside surface of the middle finger, the backhand surface of the ring finger and the palmside surface of the ring finger, the backhand surface of the little finger and the palmside surface of the little finger, and the palm region and the backhand region.”  It is unclear if there is a single stress-reducing ridge that is simultaneously on the backhand and palmside of all of the fingers and regions or if there is a stress reducing ridge on the backhand of the index finger, another stress reducing ridge on the palmside of the index finger, a stress reducing ridge on the backhand of the middle finger, another stress reducing ridge on the palmside of the middle finger, etc., for a total of at least 12 ridges.  Based on the specification, Examiner has interpreted the limitation to mean if there is a stress reducing ridge on the backhand of the index finger, another stress reducing ridge on the palmside of the index finger, a 
Claim 11 is indefinite as it recites, “wherein the stress-reducing ridge is 1-20mm in height.”  It is unclear which stress-reducing ridge is being referred to as it could be the any one of the at least 12 ridges claimed.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 3 recites, “wherein a position of the stress-reducing ridge corresponds to at least one of a distal interphalangeal joint, a proximal interphalangeal joint, and/or a metacarpophalangeal joint of a human hand.”  As such, Applicant has positively recited and claimed a human body part, because a part of the wearer’s hand anatomy is actively being recited as being "correspond[ed to]”within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or is configured to correspond[[s]] to at least one of a distal interphalangeal joint, a proximal interphalangeal joint, and/or a metacarpophalangeal joint of a human hand.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadfield (US 1097018) in view of Clark (US 2002/0166156).
Regarding claim 1, Hadfield discloses a stress-reducing polymeric glove (1, p. 1, line 9 discloses that the glove is rubber which is a polymeric substance), comprising: a thumb (see annotated Fig. 1) having a palmside surface (opposite of surface shown in Fig. 1) and a backhand surface (surface shown in Fig. 1); a plurality of fingers that includes an index finger, a middle finger, a ring finger, and a little finger (see annotated 
 	Hadfield does not expressly disclose a stress-reducing ridge on at least one of:
the palmside surface of the thumb, the palmside surface of the index finger, the palmside surface of the middle finger, the palmside surface of the ring finger, the palmside surface of the little finger, or the palm region.  
	Clark teaches a polymeric glove for increasing hand manipulation that is ambidextrous (see glove 10’ in Fig. 5) with stress-reducing ridges on the fingers and body on both the palmside and the backhand surfaces (as can be understood from Figs. 1 and 5 and para. 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the glove of Hadfield ambidextrous with matching stress-reducing ridges on the palmside and the backhand as taught by Clark so that “one clove may be worn on either the right or left hand with 
	Regarding claim 3, the modified glove of Hadfield discloses wherein a position of the stress-reducing ridge corresponds to a proximal interphalangeal joint (see Fig. 1 of Hadfield where ridges 4 are on proximal interphalangeal joints 3), and/or a metacarpophalangeal joint of a human hand (see Figs. 1 of Hadfield where ridges 2 overlay the metacarpophalangeal joint of a human hand).  
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the modified glove discloses the structure of the glove, there would be a reasonable expectation for the structures to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 10, the modified glove of Hadfield discloses wherein a stress-reducing ridge is on all of the backhand surface of the thumb and the palmside surface of the thumb, the backhand surface of the index finger and the palmside surface of the index finger, the backhand surface of the middle finger and the palmside surface of the middle finger, the backhand surface of the ring finger and the palmside surface of the ring finger, the backhand surface of the little finger and the palmside surface of the little finger, and the palm region and the backhand region (see annotated Fig. 1 of Hadfield as modified by Clark so that the ridges are on both sides of the glove).




Claims 7 and 11 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Hadfield and Clark as applied to claims 1 and 10  above, and further in view of Champagne (US 2015/0189932).
	Regarding claims 7 and 11, the modified glove of Hadfield discloses all the limitations of claims 1 and 10 above, but does not expressly disclose wherein the stress-reducing ridge is 1-20mm in height.  
	Champagne teaches polymeric gloves with a plurality of ridges wherein the stress-reducing ridge (see Fig. 7 for example) is 1-20mm in height (see para. 0127 where height can be about 10mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ridges of the modified glove of Clark about 10mm as taught by Champagne to permit a glove “to flex with less force when the hand is opened, closed, or both” (para. 0127 pf Champagne) “and reduce or eliminate a baggy fit when not stretched” (para. 0126 of Champagne), and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.


    PNG
    media_image1.png
    833
    434
    media_image1.png
    Greyscale

Annotated Fig. 1 (Hadfield)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it relates to polymeric gloves, ambidextrous gloves, and gloves .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732